Case: 13-11283      Document: 00512830635         Page: 1    Date Filed: 11/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 13-11283                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
ROBERT JEHLING,                                                          November 7, 2014
                                                                           Lyle W. Cayce
              Plaintiff - Appellant                                             Clerk

v.

THE DALLAS MORNING NEWS, INCORPORATED, doing business as The
Dallas Morning News; A.H. BELO CORPORATION,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                          U.S.D.C. No. 3:11-CV-01258-B


Before KING, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Robert Jehling (“Jehling”) appeals from a final judgment entered by the
district court, Judge Jane J. Boyle presiding, which granted summary
judgment to the defendant The Dallas Morning News (“DMN”) with respect to
Jehling’s claims of racial discrimination in violation of Title VII of the Civil
Rights Act of 1964, interference with rights and retaliation in violation of the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11283    Document: 00512830635       Page: 2   Date Filed: 11/07/2014



                                 No. 13-11283
Family and Medical Leave Act (“FMLA”), breach of contract, and defamation.
A careful review of the record in this case, a full consideration of the parties’
briefs on appeal, and a thorough analysis of the district court’s meticulous
ruling lead us to conclude that the district court’s judgment was correct. The
district court properly determined that the summary judgment evidence failed
to raise a genuine issue of material fact as to whether DMN’s reasons for
terminating    Jehling’s   employment      were    pretextual,    motivated     by
discriminatory animus, or interfered with his rights to take FMLA leave. The
district court also properly held that Jehling had not created a fact issue as to
whether a valid contract existed that DMN breached or that DMN published
the allegedly defamatory statement.        Therefore, we affirm the grant of
summary judgment for DMN, essentially for the reasons articulated in the
district court’s memorandum opinion and order.
      AFFIRMED.




                                       2